Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Status of the Claims
Claims 1-18 and 20-21 are pending. Claims 1, 10, and 20-21 are amended. 
Response to Arguments

Applicant’s arguments, filed 05/05/2021, with respect to the objections has been considered and is persuasive. Applicant has made the appropriate grammatical corrections.
Applicant’s arguments, filed 05/05/2021, with respect to the 112a arguments have been considered and are persuasive. 
Examiner’s 112a rejection stated that while the specification discusses stratification of air and sensors are different heights, it does not disclose applying dose functions to the measurements of stratification of air conditions (emphasis added). Therefore, there is no support in the specification for applying a dose function to the measurements of stratification of air conditions for locations of the perishable items within the environment. In light of compact prosecution, Examiner interprets stratification of air conditions to refer to temperature measurements. One of ordinary skill in the art would make this interpretation as the independent claims also recite a measurement of stratification of 
	Applicant agreed with the claim interpretation of the examiner and reiterated that par. 0024 recites that dose functions account for maximum exposure to an environment before being permanently damaged and that exposure includes temperature in the cargo bay. Furthermore, Par. 0050 recites that sensors may detect temperature information and that sensors can be at different heights within the cargo bay to measure air stratification and thus stratification information includes temperature measurements. 
	Therefore, the rejection has been withdrawn.
	Examiner would note that in view of the argument, there is an issue of lacking proper antecedent basis for the limitation regarding “the measurements of stratification of air conditions”. Please see the 112(b) rejection below.
Applicant’s arguments, filed 05/05/2021, with respect to the amendments of ‘changing the transportation itinerary to the same final destination by selecting a route along the supply chain, the selected route including a stop at a refrigerated location’ have been considered but are moot. 
Examiner has updated the rejection below. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 10 recites “...applying a dose function to the data concerning the environmental conditions to which the perishable items are exposed and to the measurements of stratification of air conditions for locations of the perishable items within the environment” in the second to last limitation. This measurement, as written, refers back to the first limitation of Claim 10 (“the information … further including measurements of stratification of air conditions at different heights within the environment”).  Viewed in light of specification and Applicant’s remarks, the limitation corresponds to 0050’s disclosure, which states that “Sensors can be set at different heights within the cargo bay to measure air stratification and calculate changes in the expected freshness based on the crate location within the cargo bay”. Therefore, it appears that that Applicant means that dose function is applied to information correspond to specific crate location instead of information related more than one heights. As such, “the measurement of stratification” lack proper antecedent basis because it is meant to indicate only a subset of the measurements identified in the first limitation. 
For purpose of compact prosecution, examiner will interpret the second limitation as, “applying a dose function... to a subset of the measurement of stratification of air conditions for locations of the perishable items within the environment.”

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 8-10, 12, 15, 17-18 and 20-21 are rejected in view of Bose (2016/0196527 A1) and in further view of Reitz (US 20150316309) and in further view of Cermak (US 2017/0108263 A1) and in further view of Barakat (US 2015/0039529 A1).

Claim 1 recites, A computer-implemented method of managing quality of perishable items traveling in a supply chain (Bose, Par. 0026-0027: monitoring condition and quality of service predictions relating to transportation of perishable goods), comprising: 
determining an initial estimated salable lifetime of perishable items (Bose, Par. 0034, 0076 and 0078: where determination of salable lifetime of a perishable item is made; Par. 0118, 0120 0123 125: equations for calculating salable lifetime given as a function of time, (i.e. t=0 would be the initial salable lifetime)); 

While Bose teaches:
collecting, in real time, sensor data related to conditions of an environment along the supply chain to a final destination, the sensor data including weather conditions along the supply chain... (Bose, Par. 0102 0117 and 0142: sensors along the supply chain (the perishable item moves en route to a destination) and real time measurements including weather conditions);
Bose, in Par. 0042, makes mention of temperature sensors but Bose does not teach, however Reitz teaches:
and further including measurements of stratification of air conditions at different heights within the environment (Reitz, Par. 0039, 0117-0119 and Fig. 1 Blocks 125)

Reitz, in Par. 0039, 0117 and Fig. 1 blocks 125 teaches temperature sensors at different locations (i.e. heights) within the environment. Air is distributed within the cargo compartment to reduce temperature stratification and the temperature sensors (125) are located at different locations/heights in order to measure the stratification of the temperature of the air. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the collection of data using sensors of Bose to include measurements of stratification of air conditions at different heights within the environments, as taught by Reitz, in order to provide desired precision in determining temperature because some portions of the cargo compartment could be cooler or warmer (Reitz, Par. 0039). 

Bose further teaches:
storing the sensor data in a database, where each of the sensor data is associated with a location along the supply chain (Bose, Par. 0042 and 0055: sensor data stored in databases and data repositories, associated with geographic regions along supply chain);
in real time, reducing the initial estimated salable lifetime to an estimated remaining salable lifetime in a determination based on information comprising locations of the perishable items within the environment, the conditions of the environment along the supply chain to which the perishable items are exposed and a transportation itinerary of the perishable items to the same final destination, by applying a dose function to the sensor data; (Bose, Par. 0034-0036: real time tracking a monitoring, calculating QoS (i.e. salable lifetime) based on the route; Par. 0040: updating the QoS models; Par. 0150-158: sensor processing logic which collects information and calculates the maximum allowable temperature 
determining, in a hardware processor, a manner of maximizing the estimated remaining salable lifetime of the perishable items at the same final destination (Bose, Par. 0041: recommendations to improve QoS); and 

While Bose teaches:
changing the transportation itinerary to the same final destination by selecting a route along the supply chain ... based on environmental conditions defined by the sensor data along the supply chain and(Bose, Par. 0041, 0105 0173: rerouting to improve the ETA)
Bose, in Par. 0100 0120, makes mention of monitoring gas and air emissions for spoilage but Bose and Reitz do not teach, however Cermak teaches:

controlling physical conditions of transportation storage including nitrogen concentration of the environment in which the perishable items are transported to maximize the estimated remaining salable lifetime of the perishable items (Cermak, par. 0023: nitrogen supplied to storage space to reduce ripening and maximize the salable lifetime).

Cermak, in par. 0023, explicitly teaches controlling nitrogen concentration for an item in transport to reduce ripening.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the transportation of Bose in view of Reitz, to include controlling nitrogen 

As mentioned above, Bose, in par. 0041 and 0105 and teaches rerouting and adjusting a temperature to prevent or mitigate conditions in order to reduce the predicted spoilage of an item (i.e. maximize salable lifetime).
However, it does not explicitly teach:
the selected route including a stop at a refrigerated location,
Barakat, in Par. 0016, teaches that cargo can be diverted from a route to a temperature controlled shipping environment.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the rerouting of a perishable item, as taught by Bose, to include a stop at a refrigerated location in the case of coolant not being sufficient (Barakat, Par. 0016).


Claim 2 recites, The method of claim 1, further comprising collecting and storing the information used in making the determination of an initial estimated salable lifetime and the information comprising one or more conditions relating to the environment to which the perishable items are exposed and the transportation itinerary of the perishable items to a final destination in a geospatial database configured to manage the quality of perishable items moving in a supply chain. (Bose, Par. 0033: sensor data collection to refine probabilistic models for QoS; Par. 0042: Data repositories to store data related to time and conditions for particular routes; Par. 0050-0051: transportation network representation)

Claim 5 recites, The method of claim 1, wherein information comprising the transporting of the perishable items to the same final destination comprises collected information that includes one or more of modes of transportation, location tracking of the transportation mode, the estimated time to destination, alternative transportation routes, weather conditions, road conditions, and in-transit occurrences affecting arrival time at the same final destination. (Bose, Par. 0048: ETA (i.e. estimated time to destination))

Claim 8 recites, The method of claim 1 wherein the determining of a manner of preserving the estimated remaining salable lifetime comprises one or more of: 
changing the environment to which the perishable items are exposed by one or more of 
reducing humidity, 
changing the air composition (Cermak, Par. 0023) and 
reducing light to which the perishable items are exposed; 
changing the final destination to another final destination estimated to be arrived at sooner than the final destination; 
for a period of time, delivering and storing the perishable items to a storage location exhibiting salable life-preserving conditions; and 
transferring the perishable items to a transportation mode exhibiting salable life-preserving conditions.

Cermak, in Par. 0023, explicitly teaches controlling nitrogen concentration for an item in transport to reduce ripening as mentioned above in the claim 1 rejection.
See above rationale to combine.

Claim 9 recites, The method of claim 1, wherein a collecting of information comprising one or more conditions relating to the environment to which the perishable items are exposed and the transporting of the perishable items to a final destination and the reducing the initial estimated salable lifetime to the estimated remaining salable lifetime occur continuously as the perishable items are in transit.
(Bose, Par. 0028 and 0055)

Claim 10 recites, A system for managing quality of perishable items traveling in a supply chain (Bose, Par. 0026), comprising: 
one or more processors including memory (Bose, Par. 0180); and
a geospatial database system comprising: 
one or more inputs through which information concerning the perishable items and the transporting of same are delivered to the system, the information including weather conditions along the supply chain (Bose, Par. 0054: inputs concerning perishable items such as weather conditions)...

Bose, in Par. 0042, makes mention of temperature sensors but Bose does not teach, however Reitz teaches:
and further including measurements of stratification of air conditions at different heights within the environment(Reitz, Par. 0039, 0117-0119 and Fig. 1 Blocks 125)

Reitz, in Par. 0039, 0117 and Fig. 1 blocks 125 teaches temperature sensors at different locations (i.e. heights) within the environment. Air is distributed within the cargo compartment to reduce temperature stratification and the temperature sensors (125) are located at different locations/heights in order to measure the stratification of the temperature of the air. 


Bose further teaches:
data storage levels configured to collect and store data concerning the perishable items, the environmental conditions to which the perishable items are exposed, and the transporting of the perishable items along the supply chain to a final destination; (Bose, Par. 0042 and 0053-0054 and 0056: sensor data stored in databases and data repositories, associated with geographic regions along supply chain)
a calculation region in which, based on the data, an estimated remaining salable lifetime of the perishable items and manners of preserving the estimated remaining salable estimated lifetime of the perishable items are determined, (Bose, Par. 0075-0080: calculation of remaining useful life (i.e. estimated remaining salable lifetime), 0099, 0105: shipment decisions may be made or adapted based on remaining shelf life to reduce predicted spoilage)

The combination of Bose and Reitz teaches:
including changing a transportation itinerary to the same final destination by selecting a route along the supply chain ... based on environmental conditions defined the by the data along the supply chain ..., calculating the estimated remaining salable lifetime including applying a dose function to the data concerning the environmental conditions to which the perishable items are exposed and to the measurements of stratification of air conditions for locations of the perishable items within the environment; (Bose, Par. 0041 0105, 0172-0173, ; Par. 0150-158: sensor processing logic which collects information and calculates the maximum allowable temperature for the package; Par. 0102-0104 and 0118: sensor data is collected and various models are used to predict the time that food crosses a freshness threshold and is no longer consumable (i.e. applying dose function to the data) (Reitz, Par. 0039, 0117-0119 and Fig. 1 Blocks 125)

Bose, in Par. 0041 0105 and 0172-0173, teaches changing of a transportation itinerary based on environmental conditions along the supply chain. Bose, in Par. 0150-0158 and 0102-0104 and 0118, teaches equations and formulas performed on the data concerning the environmental conditions (i.e. dose functions).
While Bose, in Par. 0118, teaches the dose functions including an input of temperature, it does not explicitly teach applying the dose function to the measurements of stratification of air conditions.
Reitz, in Par. 0039, 0117-0119 and Fig. 1 Blocks 125, teaches that multiple sensors at various heights and locations are used to collect temperature stratification data.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the dose function of Bose to include measurements of stratification of air conditions at different heights within the environments, as taught by Reitz, in order to provide desired precision in determining temperature because some portions of the cargo compartment could be cooler or warmer (Reitz, Par. 0039). 

Bose also teaches:
and outputs in which collected data and determinations are distributed.(Bose, 0173-0175: outputs based on determinations)

Bose, in Par. 0100 0120, makes mention of monitoring gas and air emissions for spoilage but Bose and Reitz do not teach, however Cermak teaches:
and controlling physical conditions of transportation storage including nitrogen concentration of the environment in which the perishable items are transported to maximize the estimated remaining salable lifetime of the perishable items

Cermak, in par. 0023, explicitly teaches controlling nitrogen concentration for an item in transport to reduce ripening.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the transportation of Bose in view of Reitz to include controlling nitrogen concentration of the environment, as taught by Cermak, in order to prolong the shelf life of perishable goods (Cermak, Par, 0023) 

As mentioned above, Bose, in par. 0041 and 0105 and teaches rerouting and adjusting a temperature to prevent or mitigate conditions in order to reduce the predicted spoilage of an item (i.e. maximize salable lifetime).
However, it does not explicitly teach:
the selected route including a stop at a refrigerated location,
Barakat, in Par. 0016, teaches that cargo can be diverted from a route to a temperature controlled shipping environment.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the rerouting of a perishable item, as taught by Bose, to include a stop at a refrigerated location in the case of coolant not being sufficient (Barakat, Par. 0016).


Claim 12 recites, The system of claim 10, wherein the one or more inputs comprise sensors that are in operative communication with the geospatial database system, the sensors being associated with a mode of transportation in which the perishable items are traveling, the sensors collecting information concerning one or more of: location tracking and speed, the information being collected and stored on a data storage level of the geospatial database system.(Bose, Par. 0048: ETA (i.e. location tracking); Par. 0135: real time measurements of distance traveled and speed)

Claim 15 recites, The system of claim 10, wherein the geospatial database system is configured to collect and store information concerning the transporting of the perishable items to a final destination based on one or more factors comprising the mode of transportation, location tracking of the transportation mode, the estimated time to destination, alternative transportation routes, weather conditions, road conditions, and in-transit occurrences affecting arrival time at the final destination, the information being collected and stored on a data storage level of the geospatial database system. (Bose, Par. 0048: ETA (i.e. estimated time to destination))

Claim 17 recites, The system of claim 10, wherein the geospatial database system is configured to determine a manner of preserving the estimated remaining salable lifetime by generating information comprising one or more of: 
changing the environment to which the perishable items are exposed by one or more of 
reducing humidity, 
changing the air composition (Cermak, Par. 0023)  and 
reducing light to which the perishable items are exposed; 
changing the final destination to another final destination estimated to be arrived at sooner than the final destination; 
for a period of time, delivering and storing the perishable items to a storage location exhibiting salable life-preserving conditions; and 
transferring the perishable items to a transportation mode exhibiting salable life preserving conditions.

Cermak, in Par. 0023, explicitly teaches controlling nitrogen concentration for an item in transport to reduce ripening as mentioned above in the claim 10 rejection.
See above rationale to combine.

Claim 18 recites, The system of claim 10, wherein the one or more inputs comprise sensors in operative communication with the geospatial database system that continuously send data to the system. (Bose, Par. 0055)

Claim 20 is substantially similar to rejected claim 1 above with exception to the non-transitory computer readable medium which is taught by Bose, in Par. 0182.

Claim 21 recites, The method of claim 1, wherein the dose function accounts for a maximum exposure time that a product can have to an environment before being permanently damaged according to location of the perishable items within the environment.



Claim 3 and 13 are rejected in view of Bose (2016/0196527 A1) and in view of Reitz (US 20150316309) and in view of Cermak (US 2017/0108263 A1) and in view of Barakat (US 2015/0039529 A1) and in further view of Westcott (US 20140180953 A1).


Claim 3 recites, The method of claim 1, wherein the determining of the initial estimated salable lifetime of the perishable items is based on information comprising indicia selected from the group consisting of ripeness, firmness, color, and health of the perishable time. 

	Bose, in Par. 0120 teaches that, appearance, color change, and textural disorder (i.e. firmness, color and health of a perishable item are considered when estimating the salable lifetime
	However, the combination of Bose Reitz Cermak and Barakat does not teach ripeness as one of the indicia.
	Westcott, in Par. 0020 and 0056, teach that ripeness is used to determine the health of a perishable item. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the condition indicators of the combination of Bose Reitz Cermak and Barakat to include ripeness, as taught by Westcott, in order to ensure perishable items reach a target level of ripeness by the time they are unloaded (Westcott, Par. 0056).
	
Claim 13 is substantially similar to rejected claim 3 above, with exception to being dependent on claim 10 instead of claim 1. 
	
Claim 6 is rejected in view of Bose (2016/0196527 A1) and in view of Reitz (US 2015/0316309 A1) and in view of Cermak (US 2017/0108263 A1) and in view of Barakat (US 2015/0039529 A1) and in further view of Ben-Tzur (US 2011/0029413 A1).

Claim 6 recites, The method of claim 1, further comprising collecting and storing data comprising information concerning the delivery of the perishable items to a storage location within the supply chain.(Bose, Par. 0026)(Ben-Tzur, Par. 0098: any suitable stage in the supply chain; Par. 0102: redirecting the pallet to another destination)

Bose, in Par. 0026, teaches a mobile item in transit that was previously in transit or an item that is planned for transit at a future time which can refer to a package that may be stopped at a storage location during transit.
However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach collecting and storing information concerning the delivery of the perishable item to a storage location within the supply chain.
Ben-Tzur, as cited in par. 0098, teaches redirecting a pallet to another destination which could be a location of storage within a supply chain.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include collecting and storing information concerning the delivery of items to a storage location within the supply chain as taught by Ben-Tzur in the system of  Bose Reitz Cermak and Barakat, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 4, 7, 11, 14 and 16 are rejected in view of Bose (2016/0196527 A1) and in view of Reitz (US 20150316309) and in view of Cermak (US 2017/0108263 A1) and in view of Barakat (US 2015/0039529 A1) and in further view of Hadfield (US 7455225 B1).

Claim 4 recites, The method of claim 1, wherein the information comprising one or more conditions relating to the environment to which the perishable items are exposed comprises collected information that includes one or more of 
moisture, 
humidity, and 
exposure of the perishable items to light. 

	Bose, in Par. 0027, teaches predicting remaining shelf life of an item based on spoilage indicators. Bose, in Par. 0046 teaches temperature sensors and oxygen sensors and door latch sensors. Additionally, Reitz, in par.0028, teaches controlling environmental conditions such as humidity.
	However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach that the collected information includes one or more of moisture or humidity or exposure of the perishable items to light.
	Hadfield, in Col. 8 Lines 47-57, teaches exposure to light as collected information when monitoring perishable items.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the monitoring of perishable items of the combination of Bose Reitz 

Claim 7 recites, The method of claim 1, wherein the reducing of the initial estimated salable lifetime comprises reducing the initial estimated salable lifetime to the estimated remaining salable lifetime based on information that has been collected comprising one or more conditions relating to the environment selected from the group consisting of 
the moisture to which the perishable items are exposed, 
the humidity to which the perishable items are exposed, and 
the amount of light to which the perishable items are exposed.

Bose, in Par. 0027, teaches predicting remaining shelf life of an item based on spoilage indicators. Bose, in Par. 0046 teaches temperature sensors and oxygen sensors and door latch sensors. Additionally, Reitz, in par.0028, teaches controlling environmental conditions such as humidity.
	However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach that the collected information includes one or more of moisture or humidity or exposure of the perishable items to light.
	Hadfield, in Col. 8 Lines 47-57, teaches exposure to light as collected information when monitoring perishable items.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the monitoring of perishable items of the combination of Bose Reitz Cermak and Barakat to include exposure to light, as taught by Hadfield, in order to take into account 

Claim 11 recites, The system of claim 10, wherein the one or more inputs comprise sensors that are in operative communication with the geospatial database system, the sensors collecting information concerning one or more of the following conditions to which the perishable items are exposed: 
moisture, 
humidity, and 
exposure to light, the information being collected and stored on a data storage level of the geospatial database system. 

Bose, in Par. 0027, teaches predicting remaining shelf life of an item based on spoilage indicators. Bose, in Par. 0046 teaches temperature sensors and oxygen sensors and door latch sensors. Additionally, Reitz, in par.0028, teaches controlling environmental conditions such as humidity.
	However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach that the collected information includes one or more of moisture or humidity or exposure of the perishable items to light.
	Hadfield, in Col. 8 Lines 47-57, teaches exposure to light as collected information when monitoring perishable items.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the monitoring of perishable items of the combination of Bose Reitz Cermak and Barakat include exposure to light, as taught by Hadfield, in order to take into account exposure to light because it can damage or destroy certain perishable items (Hadfield Col. 12 Lines 24-38). 

Claim 14 recites, The system of claim 10, wherein the geospatial database system is configured to collect and store information concerning the determining of an estimated remaining salable lifetime of the perishable items based on one or more factors selected from the group consisting of 
moisture, 
humidity, and 
the exposure of the perishable items to light the information being collected and stored on a data storage level of the geospatial database system.

Bose, in Par. 0027, teaches predicting remaining shelf life of an item based on spoilage indicators. Bose, in Par. 0046 teaches temperature sensors and oxygen sensors and door latch sensors. Bose, in par. 0042 teaches a data repository to store collected data. Additionally, Reitz, in par.0028, teaches controlling environmental conditions such as humidity.
	However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach that the collected information includes one or more of moisture or humidity or exposure of the perishable items to light.
	Hadfield, in Col. 8 Lines 47-57, teaches exposure to light as collected information when monitoring perishable items.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the monitoring of perishable items of the combination of Bose Reitz Cermak and Barakat to include exposure to light, as taught by Hadfield, in order to take into account exposure to light because it can damage or destroy certain perishable items (Hadfield Col. 12 Lines 24-38). 

Claim 16 recites, The system of claim 10, wherein the geospatial database system is configured to determine the estimated remaining salable lifetime of the perishable items through a determination comprising reducing an initial estimated salable lifetime of the perishable items to an estimated remaining salable lifetime of the perishable items based on one or more factors selected from the group consisting of 
moisture to which the perishable items are exposed, 
humidity to which the perishable items are exposed, and 
amount of light to which the perishable items are exposed. 

Bose, in Par. 0027, teaches predicting remaining shelf life of an item based on spoilage indicators. Bose, in Par. 0046 teaches temperature sensors and oxygen sensors and door latch sensors. Bose, in par. 0042 teaches a data repository to store collected data. Additionally, Reitz, in par.0028, teaches controlling environmental conditions such as humidity.
	However, the combination of Bose Reitz Cermak and Barakat does not explicitly teach that the collected information includes one or more of moisture or humidity or exposure of the perishable items to light.
	Hadfield, in Col. 8 Lines 47-57, teaches exposure to light as collected information when monitoring perishable items.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the monitoring of perishable items of the combination of Bose Reitz Cermak and Barakat to include exposure to light, as taught by Hadfield, in order to take into account exposure to light because it can damage or destroy certain perishable items (Hadfield Col. 12 Lines 24-38). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628